07/27/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0099


                                        DA 21-0099


                                                                           JUL 27 2021
                                                                         Bovven Greenwood
 IN THE MATTER OF:                                                     Clerk of Supreme Court
                                                                          State nf Montana


 L.Q.M.,                                                            ORDER

              A Youth in Need of Care.




       Counsel for the appellant father of L.Q.M. filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The father was granted time to file a
response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the father's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant father personally.
       DATED this          di5r-of July, 2021.



                                                               Chief Justice
    2••It /14


         Justiccs
              (Cif/




2